000DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-7 and 14 are cancelled.
Claims 1 and 8-13 are under examination.

Information Disclosure Statement
The IDS filed 02/24/2021 and 05/31/2021 have been considered by the Examiner.  
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d) to KR10-2018-0062331 filed 05/31/2018.

Double Patenting
The rejection of claims 1-14 on the ground of nonstatutory obviousness-type double patenting over claims 1-14 of copending Application No.17/168,288 is withdrawn in view of Applicant’s amendments.

Claim Rejections - 35 USC § 101
The following rejection is maintained for reasons of record.
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 8-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Step 2A Prong One: Identification of an Abstract Idea and Natural Correlation
Claim 1 recites:
1. Comparing and analyzing complex genetic information network to construct a complex genetic information library; wherein the complex genetic information is expression or synthesis information of one or more selected from the group consisting of DNA, RNA and proteins; and wherein the complex genetic information library is deduced and constructed by statistical analysis or the optimization method.
This step reads on an abstract idea including a mental process of analyzing information by comparing. Additionally, statistical analysis or an optimization method reads on a mathematical concept and are therefore also abstract ideas.
2. Applying an optimization method or learning method to the complex genetic information library to deduce a disease state-specific biomarker. This step reads on using a mathematical concept (i.e. optimization method or learning method) to analyze data. The step also recites a recognition of a natural correlation between genetic information extracted from a specimen and a biomarker.
3. Constructing a network model for predicting a disease risk from the disease specific biomarker and predicting a risk. This step reads on a mental process of organizing information into a “network model.” A “network model” reads on a graphical representation. Additionally this step reads on recognizing a natural correlation between a disease specific biomarker and a risk of disease.
Mayo vs. Prometheus, it was determined that process claims directed to a natural phenomenon, law of nature, or naturally occurring relation or correlation may not be patent eligible where the claim focuses on the natural phenomenon, law of nature, or naturally occurring relation or correlation. 
Claim 1 further recites:
4. Constructing the genetic information library by setting an on/off tag capable of determining whether or not each genetic information factor has an influence on selection of a disease group by measuring a difference between an actual expression amount and a reference amount with respect to the corresponding genetic information factor. 
This limitation reads on a step that can be performed by the human mind and is therefore an abstract idea. Measuring a difference between expression amount and a reference is also a mathematical concept and is therefore an abstract idea.
5. wherein the setting of the on/off tag includes defining reference values of expression amounts as recited in part (a) of claim 1; and (b) extracting genetic information which satisfied respective expression amount reference and of which the expression amount is changed. The limitations of parts (a) and (b) of claim 1 read on a step that can be performed by the human mind and are therefore abstract ideas.




Step 2A Prong Two: Consideration of Practical Application
The claims do not recite additional elements that practically apply the judicial exception. 
The recited judicial exceptions are not integrated into a practical application because the claims do not meet any of the following criteria:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than 
a drafting effort designed to monopolize the exception. 

Step 2B: Consideration of Additional Elements and Significantly More

1. Extracting genetic information from specimens of a disease patient and a normal person, as in claim 1.
2. “Securing” nucleotide sequence information of the corresponding genetic information at the time of extracting the genetic information, to extract variants in DNA, RNA and protein sequences. In view of the specification (par. 0027, 0039, and 0048) “securing” is interpreted as “gathering.”
3. Applying a learning method selected from neural network or deep learning method, wherein the neural network is selected from convolution neural network and recurrent neural network, as in claims 11-12.
However extracting or gathering genetic information from specimens of diseased and normal subjects is routine, conventional and well understood. The limitations drawn to “extracting” and “securing” are drawn to extra solution activities as described in MPEP 2105.05(g).
Implementing learned (i.e. trained) neural networks wherein the neural network is trained on biomarkers from diseased and normal tissue and then used to predict disease using biomarkers as input is routine, conventional and well understood as evidenced by at least Okanohara et al. (US 2019/0267113; Abstract and par. 0006) and Cohen et al. (US 2018/0068083; Abstract, par. 0064, 0074 and par. 0478).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the recited additional elements are routine, conventional and well understood and do not integrate the abstract idea and 
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 
	 
Response to Arguments
Applicant's arguments filed 9/24/2021 have been fully considered but they are not persuasive. 
Applicants argue that they have significantly amended the claims to overcome the 35 USC 101 rejection. Applicants point to the limitation reciting “measuring a difference between an actual expression amount and a reference amount.”
In response, the instant step of “measuring a difference between and actual expression amount and a reference amount” reads on a calculation step that can be performed by the human mind. The step of “measuring” does not clearly necessitate a physical process, does not practically apply the judicial exception and is not an “additional element” that adds significantly more to the rejected abstract idea steps. 


Claim Rejections - 35 USC § 112-1st paragraph
	The rejection of claim 14 under 35 U.S.C. 112, first paragraph is withdrawn in view of Applicant’s amendment cancelling the claim.	
Claim Rejections - 35 USC § 112-2nd paragraph
The instant rejection is maintained for reasons of record and modified in view of Applicant’s amendments. The new grounds of rejection are necessitated by Applicant’s amendments wherein claim 1 as an entire method becomes unclear.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites comparing and analyzing the complex genetic information network (in line 5) to construct a complex genetic information library. There is lack of antecedent basis support for “the complex genetic information network.” The previous limitation of claim 1 recites “complex genetic information.” It is therefore not clear if “the complex genetic information network” is a typographical error and wherein “the complex genetic information” should be recited instead.
Claim 1, line 18, recites “at the time of constructing the complex genetic information library.”  There is insufficient antecedent basis for this limitation in the claim. The claim does not recite a specific “time” of constructing the complex genetic information library and does not recite a specific step of constructing the complex 
Claim 1, in line 19, recites “each genetic information factor,” and then, in line21, “the corresponding genetic information factor.” These limitations are unclear because it is not clear what each genetic information factor is referring to and “the corresponding genetic information factor” lacks antecedent basis support. It is not clear what “the corresponding genetic information factor” corresponds to.
Claim 1, line 23, recites at “the time of extracting.” There is insufficient antecedent basis for this limitation in the claim. The claim recites a step of extracting complex genetic information but does not recite a time. It is suggested that the limitation instead recite “wherein the extracting complex genetic information from the specimen includes securing nucleotide sequence information…”
Claim 1, line 37, recites “the disease is selected from the group of…” This limitation is unclear because the steps of claim 1 do not include a selecting step. It is not clear how this limitation is intended to further limit the claim. It is suggested the claim instead recite “where the disease is any one of..” and that this limitation be moved to the beginning of the claim do indicate which diseases are being analyzed.
Claim 1 recites setting an on/off tag “capable of determining whether or not each genetic information factor has an influence on selection of a disease group by measuring a difference between an actual expression amount and a reference amount with respect to the corresponding genetic information factor.” It is not clear how this limitation further limits the method of claim 1. It is not clear what steps are being performed in this limitation. It is understood that an on/off tag is set, wherein the on/off 
Claim 1 further recites, in part (a), that setting the on/off defining reference value of expression amounts “in respective steps associated with an important genetic expression process.” It is not clear what steps of claim 1, the recited “respective steps” is referring to. 
Claim 1, in part (a), recites “an important genetic gene expression process.” The term “important” is a term of degree wherein the metes and bounds of what is “important” is unclear.
Claim 1 further recites, in part (b), extracting genetic information which “satisfies respective expression amount reference.” It is not clear what “respective expression amount reference” means. It is not clear what is actually being done in this step of extracting and how it is related to setting the on/off tag. Furthermore, part (b) recites “and of which the expression amount is changed.” It is not clear what “of which the expression amount” is referring to. Which what? 

Response to Arguments
Applicant's arguments filed 9/24/2021 have been fully considered but they are not persuasive. 
Applicants have not cured the previously noted antecedent basis issue because claim 1 still recites “the complex genetic information network” where there is lack of antecedent basis support for this limitation in the claim. 

Claim Rejections - 35 USC § 103
The rejection over claims 1-14 under 35 U.S.C. 103(a) over Okanohara et al. (US 2019/0267113) in view of Theoflatos et al. (2018/0166170) is withdrawn in view of Applicant’s arguments.

Suggestion for Examiner Interview
Applicant is advised to contact the Examiner at the below listed contact information in order to set up an Interview to discuss the rejections maintained and newly set forth herein.  It is noted that an Interview with the Examiner serves to move prosecution forward and clarify remaining issues in the Office Action.



E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12 pm - 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/Anna Skibinsky/
Primary Examiner, AU 1631